Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 10, 2017                                                                                        Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  155130                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 155130
                                                                   COA: 328323
                                                                   Washtenaw CC: 13-000157-FC
  AVANTIS DOMINIQUE PARKER,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 22, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




        WILDER, J., took no part in the decision of this case.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 10, 2017
           d0503
                                                                              Clerk